Mr. Justice Lawrence delivered the opinion of the Court: There is clearly no equity on the face of this bill. The com-. plainant seeks to enjoin the collection of a judgment obtained against him as indorser of a note. He alleges his indorsement was obtained -by false representations. If so, the defense was available to him in the suit at law, and he offers no reason or excuse for not having then made it. The noté was secured by a mortgage given by the maker, upon land said to be worth much more than the amount of the note. This land was sold under a decree of foreclosure; and the complainant desired to attend the sale and bid on the land to the amount of the debt, and the master in chancery agreed to give complainant actual, personal notice of the day of sale, but failed to do so, in consequence whereof, the land sold for less than the debt. But, this was no official delinquency on the part of the master, which would justify the court in setting aside the sale. It is not pretended that he did not give the notices required by law, and, if the complainant made no effort to inform himself through these of the day of sale, but thought proper to rely upon the promise of the master, which the latter failed to observe, the complainant must take the consequences of the negligence of his own agent. For, in undertaking to give this personal notice, the master was not performing a duty required of him by law. He was undertaking to act as the private agent of the complainant, and his alleged negligence in this regard is no reason why the purchaser at the sale, who paid his money in good faith, should be deprived of the benefit of his purchase. It is not pretended that there was any complicity between the purchaser and the master. The decree must be affirmed. Decree affirmed.